Title: To Alexander Hamilton from James Monroe, [20 December 1792]
From: Monroe, James
To: Hamilton, Alexander



[Philadelphia, December 20, 1792]
Sir

I have the honor to inclose you copies of the papers requested in yrs. a few days past. That of the notes you will retain—the others you will be pleased, after transcribing, to return me. With due respect I have the honor to be yr. very
humble servant

Jas. Monroe

Every thing you desire in the letter above mentioned shall be most strictly complied with.

Phila. Decr 20. 1792
The honble Alexr. Hamilton Esqr.Philadelphia.
